942 A.2d 897 (2008)
BOROUGH OF YOUNGWOOD, Petitioner
v.
PENNSYLVANIA PREVAILING WAGE APPEALS BOARD, Respondent.
Supreme Court of Pennsylvania.
February 29, 2008.

ORDER
PER CURIAM.
AND NOW, this 29th day of February, 2008, the Petition for Allowance of Appeal and the Joint Petition for Expedited Decision on Review are GRANTED. The issues, as stated by Petitioner, are:
1. Whether the Commonwealth Court erred in affirming the decision of the Pennsylvania Prevailing Wage Appeals Board, which held that [Petitioner's] 2005 Street Resurfacing Project[,] which included milling and road resurfacing, constituted alteration and not maintenance, and was therefore subject to the payment of prevailing minimum wages under the Act?
2. Whether the Commonwealth Court erred in finding that [Petitioner] was not justified in relying upon a memorandum of understanding, promulgated by and between two state agencies, namely the Department of Labor and Industry ("DLI") and its Bureau of Labor Law Compliance (the "Bureau") and the Pennsylvania Department of Transportation ("PennDOT"), and not withdrawn in writing until after the Project was *898 completed, to determine that the 2005 Street Resurfacing Project was a maintenance project, and not a repair project?
3. Whether the Commonwealth Court erred in determining that the partial milling and repaving of certain public streets, or sections thereof, is repair work, rather than maintenance work, and is therefore subject to prevailing wage requirements, even when the size, type and extent of the roadways was not altered thereby?
This matter shall be scheduled for argument at the April 14-18, 2008 Argument Session of this Court in Philadelphia, PA. The Prothonotary's Office is directed to establish an expedited briefing schedule.